DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 2-6, and  12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2 and 3 recite "the resistance unit". There is a lack of antecedent basis for these limitations in the claim.

Claims 4 and 5 recite "a left and a right force sensors". There is a lack of antecedent basis for these limitations in the claim. 

Claim 6 recites "the leg". There is a lack of antecedent basis for this limitation in the claim.	

Claim 12 recites the limitation "resistance across a knee" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9656117. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims contain each limitation of the instant claims. The difference being the patent claims are narrower than the instant claims. In effect, the patent claims are a species of the generic instant claims. It has been held that the generic invention is “anticipated” by the “species”. Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. See claim mapping below.
Instant Claim
Patent Claim
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
1
14
13
15
14
16
15
19
18



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10,12-16   is/are rejected under 35 U.S.C. 102(a1-2) as being anticipated by HARVARD  (WO 2014/194257 A1).
	Harvard discloses  a wearable exosuit garment comprising a waist portion (110; figure 3); left and right leg portions 104 ( see figures 3, 4);  left and right  hip resistance units which provide tensions in the left and right  connection elements 102 and 103 disposed over the hip joints and which are controlled by respective  Bowden cables 142 (hip resistance units ,see figures 3, 4; paragraphs [0062]), such that movement of the left and right  leg portions relative to the waist portion is resisted by the respective hip resistance unit (the position of connection elements 102 and 103 and it's pre-tension caused by Bowden cable 142 create a resistance to flexion of the hip; paragraphs [0062], [0063], [0121]) ;  left and right force sensors (force sensors in the Bowden cables 142; figure 9; paragraph [0160 ; wherein the left and right force sensors each measure force exerted by a wearer against the respective left and right resistance units throughout a range of motion (the force sensors (left and right force sensors) in each Bowden cable 142 (left and right resistance units) measure the tension continuously, which are used to automatically adjust the tension of the exosuit, including the tension to connection elements 102 and 103 at the hips.
As to claims 2-3, Harvard further discloses that at least one of the force sensors is configured to measure force applied against the respective resistance unit during extension and flexion (the force sensors (left and right force sensors) continuously measure the tension in each Bowden cable 142 (left and right resistance units) during walking (measures during extension and flexion); paragraph [0160]). 
As to claims 4-5, Harvard further discloses that at least the left and right force sensors are configured to measure force applied against the respective resistance units during extension (the force sensors (left and right force sensors) continuously measure the tension and force applied in each Bowden cable 142 (left and right resistance units) during walking (measures during extension and flexion); paragraph [0160]).
 As to claim 6, Harvard further discloses a sensor for determining angular velocity of a leg throughout the range of motion (a sensor for real time measurement of angular velocity of the joint angles during human motions such as walking (throughout range of motion); paragraph [0227]). 
As to claim 7, Harvard further discloses a processor for determining power throughout the range of motion (for calculating (via processor) the power absorbed/produced by the biological joint when the wearer of the exosuit 100 is walking without assistance from the soft exosuit; paragraph [0242]). 
As to claim 8, Harvard further discloses a transmitter for transmitting force data to a remote device (the actuator unit 200 is configured to communicate with a remote external computer over a wireless communication channel for transmitting software (via transmitter) to adjust the exosuit tension, data such as force data is transmitted to the remote device; paragraphs [0160], [0161], [0218]). 
As to claim 9, Harvard further discloses a transmitter, for transmitting force data and angular velocity data to a remote device (the actuator unit 200 is configured to communicate with a remote external computer over a wireless communication channel for transmitting software (via transmitter) to adjust the exosuit tension, data such as force and angular velocity data can be transmitted to the remote device; paragraphs [0160], [0161], [0218], [0227]). 
As to claim 10, Harvard further discloses a left knee resistance unit (left calf connection elements 107 extend down around the left knee; paragraph [0063]) and a right knee resistance unit (right calf connection elements 107 extend down around the right knee: paragraph [0063]). 
As to claim 12, Harvard further discloses that the system (100; figure 4) imposes a first level of resistance to movement across a hip (tension (first level of resistance) in connection elements 102 and 103 disposed over the hip joint is controlled by Bowden cable 142; figures 3, 4; paragraphs [0062], [0088]) and a second level of resistance across a knee (tension in connection elements 107 extending down around the knee are controlled by Bowden cable 142; figures 3, 4; paragraphs [0062], [0084], [0088]), and the first level is greater than the second level (from 30-50% of the gait cycle, the soft exosuit resists hip extension (first level greater than 0) via connection elements 102 and 103 but no moment is applied to the knee (second level is 0) via connection elements 107 at about 50% of the gait cycle; paragraphs [0063], [0070]).
As to claim 13, Harvard further discloses that the resistance units (left and right Bowden cables 142; paragraph [0096]) are removably carried by (a motor retracts the cables 142, which could be removed; figure 9; paragraph [0100]) the garment (110, 102, 103, 104, 105, 120, collectively; figure 4). 
As to claim 14, Harvard further discloses that each resistance unit (each Bowden cable 142; paragraph [0096]) comprises a housing and a femoral lever extending from the housing (each cable can pass through a ratchet mechanism (housing), and the tension in each cable can be released manually by moving a lever (femoral lever) away from the ratchet gear teeth; paragraph [0176]). 
As to claim 15, Harvard further discloses that each force sensor (force sensors for measuring force in each Bowden cable 142; paragraph [0160]) is in force transmitting contact with a femoral lever (the lever is used to release (force transmitting contact) the tension on each cable; paragraph [0176]). 
As to claim 16, Harvard further discloses electronics for capturing data related to angular position of at least one of the left and right leg (the control system includes sensors (electronics) that sense the angular position (capture angular position data) of specific joints (of the left and/or right leg) and communicate with actuators, such as electro-mechanical actuators; paragraphs [0154], [0171]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvard in view of von Hoffmann et al (9433814).
As to claim 11, Harvard does not disclose that the left and right hip resistance units comprise rotatable viscous dampers. 
Von Hoffmann et al discloses  left and right hip resistance units (hip resistance units 412 for each leg; figure 33; paragraphs [0148], [0163]) which comprise rotatable viscous dampers (rotary damper using viscous damping; paragraphs [0163], [0164]). In order to allow a user to utilize the soft exosuit for resistance training in various environments such as hiking, climbing, biking, kayaking, skiing, and others (Harvard, paragraphs [0019], [0020]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harvard's hip resistance units to incorporate Von Hoffmann et al's rotary viscous dampers because, as Von Hoffmann et al discloses the rotary viscous dampers have good corrosion resistance in the intended use environment which includes repeated exposure to salinity and other perspiration as well as detergents for washing, and further because the resistance provided by the viscosity can be adjusted to provide higher damping force (Von Hoffmann et al, paragraphs [0164], [0166]). 
As to claim 19, Harvard discloses a training system as in Claim 1. However, Harvard does not disclose wherein the left and right resistance units each impose a resistance of at least about 5 inch pounds. Von Hoffmann et al discloses wherein the left and right resistance units each impose a resistance of at least about 5 inch pounds (resistance elements 468 provide resistance of 5 inch pounds or more; paragraph [0155]). In order to apply the desired amount of resistance for motion assessment, rehabilitation, and movement training to strengthen the muscles (Harvard, paragraph [0019]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harvard's resistance amount to include Von Hoffmann et al resistance amount of at least 5 inch pounds because, as Von Hoffmann et al discloses, the resistance unit may be rated to provide a wide range of resistance levels include levels equal to or greater than 5 inch pounds, for toning purposes (Von Hoffmann et al, paragraph [0155]) which could be adjusted for the specific individual. 

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Joutras (5788618) in view of Wright (9204811) .
Joutras discloses an exercise apparatus comprising a wearable support as shown in figure 46 having a resistance element carried by the support, as shown in figure 52; a sensor for sensing force exerted by the wearer and a processing module, as shown in figure 54.

    PNG
    media_image1.png
    351
    295
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    819
    619
    media_image2.png
    Greyscale


 	Joutras relies upon a mechanical interface to transmit data to a device 1166. Joutras does not disclose a transmitter for transmitting data to a remote device.
Wright (9204811) discloses a wearable measurement system having wireless data transmission, wherein the transmitter is an ANT+ configured transmitter, as stated in the Description Paragraph - DETX (21):
“The transmitter in this example is an ANT+ transmitter. Other types of transmitter can be used and in some examples the monitor can include multiple transmitters of different types, for example an ANT+ transmitter and a `Bluetooth LE` transmitter."
In view of the Wright ANT+ transmitter teaching, it would have been obvious to one skilled in the art to modernize the Joutras exercise system by providing transmission of data remotely to a device.
As to claim 24 Jourtas discloses: “(29)   In the preferred embodiment, frictional members are moved with respect to each other as the two levers move. The amount of friction is controlled: (1) in one embodiment, through a ratchet member that causes the two disks to be forced against each other in one position but releases them so they are separate in another position; (2) in another embodiment, through a ramp mechanism that is engaged to push the disks together in one direction of motion with motion in the other direction causing the two members to be separated by one of them sliding downwardly on the ramp; and (3) in still another embodiment, a microprocessor-controlled pressure device that controls both a basic overall pressure or minimum pressure and variations in pressure to create variations in resistance to motion in different directions of movement.” This is a general determination of the power exerted by the user against the resistance element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GARRETT K ATKINSON/             Primary Examiner, Art Unit 3784